DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (JP 2002-085105 A: figures 2 and 3 and the attached translation of the description, especially paragraphs 4, 6 and 7).
Chan teaches a method of making a sole structure (50) having an inner shoe sole portion (30) formed in a first mold (100) is filled with a first polymer material (10) which is a rubber or a deformable polyurethane (paragraph 5), the polymeric material is heated to cure to form the inner sole thus forming an inner sole preform.  The inner sole portion (30) is then fed into a second mold and a second material which is preferably the same as the first polymer material is dispensed upon the inner sole portion in the second mold (200).  The second polymeric material is a polyurethane and cured within the mold (paragraph 6), such that the outer sole (40) is 
It is suggested that applicant amends claim 1 to include the feature of disposing the outsole material onto the midsole component before placing the coated midsole component within a mold.
Claims 1, 2, 5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2004/0000255 A1: figures 1, 2 and 4-6 and paragraphs 7 and 24-27).
Hernandez teaches a method of making a composite sole structure comprising: feeding a first polymeric material including a blowing agent (paragraph 27) into a cushion mold (102, 100) and curing the polymeric mixture to form a foamed polymeric cushion pad (106), the cushion pad is then placed within a second mold (112, 100) and a second polymer material (paragraph 28) is dispensed upon the preformed cushion pad (106) within the mold, and finally the outsole/cushion pad is allowed to cure and is then removed from the mold (paragraph 28).  The outsole material has a particulate filler in the form of calcium carbonate of clay, see paragraph 25.  The top of the cushion pad is masked by the upper mold during the introduction of the second polymer material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over either Chan or Hernandez taken together with Linnemann (DE 2851390 A1: figure and the attached translation of the description, especially paragraphs 3-5, 8, 10, 12, 15, 18, 20, 21 and 23).
Each of Chan and Hernandez disclose all the method steps of claim 12 with the exception of the combination of a foamed preform and a polyurethane outer sole.
Linnemann discloses a composite sole made of a polyurethane lightweight foam inner part (1) and an outer shoe bottom (2) made of polyurethane.  The reference states that a sole made completely of the polyurethane of the outsole would be too heavy.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of either Chan or Hernandez by using a lightweight foam preform and a polyurethane outer sole portion as disclosed by Linnemann for the purpose of forming a composite sole that has the sufficient wear resistance of the polyurethane outer sole portion and is sufficiently light to wear with comfort due to the foamed inner sole portion.

Allowable Subject Matter
Claims 6, 8-9, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, none of the prior art of record teaches or suggests the method of claim 5, wherein the molding step includes a cold pressing process.  Each of the prior art references of Chan and Hernandez discloses curing by heat within a mold of an injected polymeric outsole material. This also applies to the method of claim 15.  Linnemann does not disclose that the polyurethane material is cured within the mold.
None of the prior art of record teaches the methods of claim 8 or 17 wherein the molding step is a compression molding step as each of Chan and Hernandez discloses injection molding of the outsole material onto the preformed cushion or inner sole portion.
None of the prior art of record teaches or suggests the method of claims 9 or 18, wherein the second polymeric material is partially cured before the molding step.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        1/14/2022